Citation Nr: 0841549	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1967 
to January 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  
 
As support for his claim, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO in June 2008.  A copy of the transcript is 
associated with the record and has been reviewed.


FINDINGS OF FACT

1.  The veteran has current sensorineural hearing loss in the 
left ear. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the veteran's current    bilateral hearing loss and 
his period of active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in January 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the January 2007 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the January 2007 VCAA notice 
letter prior to the April 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), VA treatment 
records dated from April 2004 to June 2004, and private 
medical records as identified and authorized by the veteran.  
The VA also afforded the veteran an audiology examination in 
April 2007 to determine the nature and etiology of his 
hearing loss.  Moreover, the veteran and his representative 
have submitted statements, and the veteran provided testimony 
in a June 2008 videoconference hearing in support of his 
claim.  During the June 2008 videoconference hearing, the 
veteran indicated that all available evidence has been 
associated with the claims folder.  Thus, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Right Ear

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection 
by way of the combat presumption may be rebutted by clear and 
convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current bilateral 
hearing loss resulted from exposure to rifle and pistol fire, 
jet engines, and thousands of explosions, including rocket, 
grenades, and bomb strikes, during service.  See claim for 
service connection dated in January 2007, the veteran's 
statement dated in February 2007, and June 2008 
videoconference hearing transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, results from a February 2007 private 
audiogram for the right ear demonstrated hearing loss in the 
right ear within VA standards.  See 38 C.F.R. 3.385.  The 
February 2007 audiogram results for the right ear showed pure 
tone thresholds, in decibels, as follows:

HERTZ

250
500
1000
2000
3000
4000
RIGHT
20
10
5
10
25
70

However, a subsequent April 2007 VA audiogram indicated no 
hearing loss in the right ear.  The results for the April 
2007 VA audiogram in the right ear showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
15
25

Thus, in accordance with the most recent audiogram in April 
2007, there is no evidence of current hearing loss in the 
right ear.

Thus, absent evidence of a current diagnosis of hearing loss 
in the right ear that is within VA standards, service 
connection cannot be granted for that disorder.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Simply stated, 
post-service medical records outweigh the veteran's belief 
that he has hearing loss in the right ear. 

However, the Board will nevertheless provide a brief analysis 
of the veteran's STRs.  In this respect, the Board notes that 
the veteran's DD Form 214 reflects various awards and 
decorations, including the Combat Action Ribbon, and a 
military occupational specialty (MOS) as a field artillery 
officer.  Thus, the Board presumes the veteran engaged in 
combat in service such that his lay statements and testimony 
are sufficient to show the occurrence of combat-related high 
noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, the Board also notes that the veteran's 
STRs are negative of any evidence of diagnosis or treatment 
of hearing loss.  Significantly, both entrance and separation 
examinations also do not note any problems with hearing loss.  
His STRs, as a whole, are silent as to evidence of any 
hearing loss during service.  38 C.F.R. § 3.303(b).  However, 
the Board acknowledges the veteran is at least competent to 
report symptoms of hearing loss during his military service.  
See also 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Further, as part of his claim, the veteran must present 
evidence etiologically linking any current right ear hearing 
loss to active military service.  However, given that the 
April 2007 VA audiogram shows no current hearing loss in the 
right ear within VA standards, it follows that no etiology 
linkage exists in this case.  Nevertheless, the Board further 
notes no medical evidence of any hearing loss prior to a 
February 2007 evaluation of the veteran's ears for possible 
hearing problems.  See F.W., M.D.'s audiology evaluation 
report dated in February 2007.  In that regard, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  It follows, therefore, that the Board finds no 
evidence of hearing loss or other chronic disease in the 
right ear within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  

Moreover, there is also no evidence of non-chronic hearing 
loss in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

As to a nexus between the veteran's current right ear hearing 
loss and his active military service, the nexus opinion of 
the April 2007 VA examiner provides strong evidence against 
the claim, noting that "[w]ithout audiometric data at 
discharge or within one year of discharge and [with] the 
veteran's report of post-military noise exposure, this 
examiner cannot render an opinion regarding the etiology of 
[the] veteran's hearing loss without resorting to 
speculation."  See VA examination report dated April 2007.  
In this regard, during the April 2007 VA examination, the 
veteran reported pre- and post-service exposure to noise from 
hunting, leaf blowers, gunfire during target practice, and 
chainsaws, and reported wearing no ear protection when 
operating a leaf blower or when hunting.  The veteran's 
report of pre- and post-military noise exposure provides 
evidence of a possible intercurrent cause for any current 
hearing loss in the right ear under 38 C.F.R. § 3.303(b).  
See VA examination report dated in April 2007 and June 2008 
videoconference hearing transcript.  

Further, even though a February 2007 private audiology 
examiner indicated that the veteran's hearing loss was noise-
induced and "probably related to heavy artillery exposure," 
the Board finds that this nexus opinion is limited in 
probative value because there is no indication that a review 
of the veteran's pertinent STRs or other post-service records 
was conducted by the February 2007 examiner.  See Elkins v. 
Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 
177 (1993) (highlighting doctor's failure to consider the 
relevant pre- and post-service medical history).  Rather, the 
February 2007 nexus opinion was based on the veteran's 
reported history of in-service noise exposure, without the 
additional report of post-service intercurrent noise 
exposure.  In this regard, medical history provided by a 
veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the veteran; the critical question is whether that history 
was accurate and credible.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Here, it does not appear 
that the February 2007 examiner was aware of the veteran's 
post-service intercurrent noise exposure.  See 38 C.F.R. § 
3.303(b).  Thus, this opinion appears to have been mostly 
based on the veteran's reported history, which did not appear 
to be complete in light of the entire evidentiary record.  

In sum, the Board finds that the April 2007 VA examiner 
conducted a thorough review of the veteran's claims file 
prior to conducting the audiology examination, and thus finds 
that it is entitled to great probative weight and that it 
provides negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms of hearing loss 
over time, he is not competent to render an opinion as to a 
medical diagnosis of his symptoms, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Left Ear

The Board now turns to analysis of the evidence for hearing 
loss in the left ear, which the veteran also asserts resulted 
from exposure to rifle and pistol fire, jet engines, and 
thousands of explosions, including rocket, grenades, and bomb 
strikes, during service.  See claim for service connection 
dated in January 2007, the veteran's statement dated in 
February 2007, and June 2008 videoconference hearing 
transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an April 2007 VA audiogram assessed the 
veteran with severe to profound sensorineural hearing loss in 
the left ear in the range of 4000-8000 Hz.  The April 2007 
audiogram results for the left ear showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
20
15
15
25
75

Given the results of the audiogram, there is sufficient 
evidence of current hearing loss in the left ear within VA 
standards.

The veteran contends that his hearing loss is the result of 
exposure to artillery, firearms, and explosions during 
service.  A review of the veteran's DD Form 214 confirms the 
veteran received various awards and decorations, including 
the Combat Action Ribbon, and had a military occupational 
specialty (MOS) as a field artillery officer.  Thus, the 
Board presumes the veteran engaged in combat in service such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related high noise trauma.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board 
also notes that the veteran's STRs are negative of any 
evidence of diagnosis or treatment of hearing loss.  
Significantly, both entrance and separation examinations also 
do not note any problems with hearing loss.  His STRs, as a 
whole, are silent as to evidence of any hearing loss during 
service.  38 C.F.R. § 3.303(b).  However, the Board 
acknowledges the veteran is at least competent to report 
symptoms of hearing loss during his military service.  See 
also 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

As part of his claim, the veteran must present evidence 
etiologically linking his current left ear hearing loss to 
active military service.  In this vein, there is no medical 
evidence of any hearing loss prior to February 2007, when the 
veteran was evaluated for possible hearing problems.  See 
F.W., M.D.'s audiology evaluation report dated in February 
2007.  In that regard, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease in the left ear within one year 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for sensorineural 
hearing loss is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

The Board also finds that there is no evidence of non-chronic 
hearing loss in the left ear in service with continuity of 
symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  As 
already mentioned, there is no evidence of diagnosis or 
treatment for hearing loss until February 2007, more than 35 
years after the veteran's separation from active service.  
Moreover, although the veteran is competent to report 
difficulty hearing since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of hearing loss until decades after 
discharge, indications that support the finding that there is 
no evidence of hearing loss right after discharge.

As to a nexus between the veteran's current left ear hearing 
loss and his active military service, as already noted above, 
the nexus opinion of the April 2007 VA examiner provides 
strong evidence against the claim, as it concludes that 
"[w]ithout audiometric data at discharge or within one year 
of discharge and [with] the veteran's report of post-military 
noise exposure, this examiner cannot render an opinion 
regarding the etiology of [the] veteran's hearing loss 
without resorting to speculation."  See VA examination 
report dated April 2007.  Moreover, as previously mentioned, 
the veteran also reported pre- and post-service exposure to 
noise from hunting, leaf blowers, gunfire during target 
practice, and chainsaws, and reported wearing no ear 
protection when operating a leaf blower or when hunting, 
reports that provide evidence of a possible intercurrent 
cause for his current hearing loss in the left ear under 38 
C.F.R. § 3.303(b).  See VA examination report dated in April 
2007 and June 2008 videoconference hearing transcript.  

Further, the Board emphasizes that, although a February 2007 
private audiology examiner found a positive connection 
between the veteran's hearing loss and his military service, 
it finds that this nexus opinion is limited in probative 
value because there is no indication that a review of the 
veteran's pertinent STRs or other post-service records was 
conducted by the February 2007 examiner.  See Elkins, supra; 
Black, supra.  Moreover, the February 2007 examiner did not 
appear to be aware of the veteran's post-service 
interrcurrent noise exposure.  See 38 C.F.R. § 3.303(b).  
Thus, this opinion appears to have been mostly based on the 
veteran's reported history, which did not appear to be 
complete in light of the entire evidentiary record.  Thus, 
the Board finds that the April 2007 VA examination report is 
entitled to greater probative weight and that it provides 
negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current hearing loss in the left ear, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


